Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144147                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  TERRY B. ANGEL,                                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 144147
                                                                   COA: 295015
                                                                   WCAC: 09-000070
  A1 SOUTH, L.L.C./GRAND RAPIDS
  GRIFFINS/WAUSAU UNDERWRITERS
  INSURANCE COMPANY,
            Defendants-Appellees,
  and

  A1 SOUTH, L.L.C./GRAND RAPIDS
  GRIFFINS/ CITIZENS INSURANCE
  COMPANY,
             Defendants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 13, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals for reconsideration in light of Findley v
  DaimlerChrysler Corp, 490 Mich 928 (2011).

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2012                      _________________________________________
           t0319                                                              Clerk